Title: From Thomas Jefferson to Isaac Zane, 8 November 1783
From: Jefferson, Thomas
To: Zane, Isaac


        
          Dear Sir
          Philadelphia Nov. 8. 1783.
        
        By Colo. Bland who is returning to Virginia in a carriage I send you a thermometer, the only one to be had in Philadelphia. It appears to be a good one. You must do me the favour to accept of it from me. The following are the observations which I would trouble you to make and transmit to me.
        The temperature of the cave at different distances from the mouth.
        The temperature of your ice house.
        That of a good spring.
        That of a good well if you have one.
        The observations in the cave should be at every foot or two when  you first enter, till you find it’s temperature become nearly uniform which will probably be at about 20 feet. The most convenient way of doing this will be to let it down by a string to different depths as far as the hole goes down nearly perpendicular; letting the glass remain till you think it is settled at it’s due point and then drawing it up hastily.
        Before this reaches you you will have heard that the definitive treaty is signed. I can give you no Congressional news having been so little with them. Being engaged in some necessary matters at this place, and knowing the first day of Congress would be spent in chusing a president and other matters of form I did not go till the second day: and in the evening of that they adjourned to Annapolis. Pennsylvania, Rhode island and N. Carolina being the only states which were entitled on the plan of rotation to offer candidates for the presidentship, the choice fell unanimously on Mifflin. His state being displeased with the departure of Congress it was thought this choice would be soothing to them.—I send you also the ball and screw of your theodolite. The pistol is not yet ready. I have put it into very good hands by the advice of Mr. Nancarro, but I am afraid they will be tedious, and it does not appear very certain to me that I shall not be obliged to leave it here.—After leaving your house a construction for a water wheel (such as yours) occurred to me which I think preferable. It differs from yours only in the manner of fixing the buckets. They are suspended each on a pin which being fixed in the side of the wheel then passes  through the two ear-holes of the bucket. They always hang perpendicular, and of course lose no water. When the bucket gets to the top it strikes the edge of the cistern which tilts it up and empties every drop into the cistern. The buckets are somewhat narrower at bottom than top for a reason which will readily occur to you, as will all the minutiae both of the theory and execution. I am with much esteem Dr. Sir Your friend & servt.,
        
          Th: Jefferson
        
      